Exhibit 10.2

AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made and
entered into on May 11, 2012, by and among BANK OF AMERICA, N.A., a national
banking association (“BA”), in its capacity as collateral and administrative
agent for the Lenders under the Loan Agreement (as hereinafter defined) (BA, in
such capacity, the “Agent”), BA, as Lender under the Loan Agreement (BA,
together with the various financial institutions listed on the signature pages
hereof, in such capacity, the “Lenders”), the Lenders, INTEGRATED ELECTRICAL
SERVICES, INC., a Delaware corporation (“Parent”), each of the Subsidiaries of
Parent listed on Annex I attached hereto (Parent and such Subsidiaries of Parent
being herein referred to collectively as the “Borrowers”), and the Subsidiaries
of Parent listed on Annex II attached hereto (such Subsidiaries being referred
to herein as the “Guarantors”, and Borrowers and Guarantors being referred to
herein as the “Credit Parties”).

RECITALS

A. Agent, Lenders and Credit Parties have entered into that certain Loan and
Security Agreement, dated as of May 12, 2006 (as amended to date and as it may
be further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Loan Agreement”).

B. Credit Parties, Agent and Lenders desire to amend the Loan Agreement as
hereinafter set forth, subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT

ARTICLE I

Definitions

1.01 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.

ARTICLE II

Amendments

Effective as of March 30, 2012 (the “Effective Date”), the Loan Agreement is
hereby amended as follows:

2.01 Amendment to Section 9.3.7. Section 9.3.7 of the Loan Agreement is hereby
amended and restated in its entirety to provide as follows:

“9.3.7. Fixed Charge Coverage Ratio. At any time the aggregate amount of
Unrestricted Cash On Hand of the Credit Parties plus Availability is less than
$30,000,000, maintain a Fixed Charge Coverage Ratio, on a Consolidated basis, of
not less than 1.00:1.00, with respect to the twelve-month period ending on the
last day of the preceding fiscal month and on the last day of each fiscal month
subsequent to such preceding fiscal month, until such time as the aggregate
amount of Unrestricted Cash On Hand of the Credit Parties plus Availability has
been at least $30,000,000 for a period of 60 consecutive days.”



--------------------------------------------------------------------------------

2.02 Amendment to Section 9.3.8. Section 9.3.8 of the Loan Agreement is hereby
amended and restated in its entirety to provide as follows:

“9.3.8 Extended Period Financial Covenants. During the Extended Period, if
there are any Loans then outstanding, maintain (a) a Consolidated EBITDA of more
than (i) negative $4,700,000 for the period beginning October 1, 2011, and
ending March 31, 2012, (ii) negative $4,850,000 for the period beginning
October 1, 2011, and ending April 30, 2012, (iii) negative $4,725,000 for the
period beginning October 1, 2011, and ending May 31, 2012, and (iv) negative
$4,475,000 for the period beginning October 1, 2011 and ending June 30, 2012,
and (b) a Fixed Charge Coverage Ratio, on a Consolidated basis, of not less than
1.00:1.00 (i) for the fiscal month ending July 31, 2012, with respect to the
one-month period then ending, (ii) for the fiscal month ending August 31, 2012,
with respect to the two-month period then ending, (iii) for the fiscal month
ending September 30, 2012, with respect to the three-month period then ending,
and (iv) for the fiscal month ending October 31, 2012, with respect to the
four-month period then ending.”

2.03 Calculation of EBITDA. The parties hereto agree that notwithstanding
anything to the contrary in the Loan Agreement or in any other Loan Document,
the calculation of EBITDA shall not reflect any gain or loss now existing or
hereafter arising in connection with that certain delinquent payment obligation
of IBCS Group, Inc. and Edmund C. Scarborough to Borrower in the present
approximate amount of $1,875,000, whether or not such gain or loss would
otherwise be recognized under GAAP.

ARTICLE III

No Waiver

3.01 No Waiver. Nothing in this Amendment shall directly or indirectly
whatsoever either: (i) be construed as a waiver of any covenant or provision of
the Loan Agreement, any other Loan Document or any other contract or instrument
or (ii) impair, prejudice or otherwise adversely affect any right of Agent or
Lender at any time to exercise any right, privilege or remedy in connection with
the Loan Agreement, any other Loan Document or any other contract or instrument,
or (iii) constitute any course of dealing or other basis for altering any
obligation of Credit Parties or any right, privilege or remedy of Agent or
Lenders under the Loan Agreement, any other Loan Document or any other contract
or instrument or constitute any consent by Agent or Lenders to any prior,
existing or future violations of the Loan Agreement or any other Loan Document.
Credit Parties hereby agree and acknowledge that the Credit Parties are expected
to strictly comply with their duties, obligations and agreements under the Loan
Agreement and the other Loan Documents.

 

-2-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent

4.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent in a manner
satisfactory to Agent:

(a) Agent shall have received this Amendment, duly executed by each of the
Credit Parties.

(b) The representations and warranties contained herein and in the Loan
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct in all material respects as of the date hereof, as if made on the
date hereof, except for those representations and warranties specifically made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing, unless such Default or Event of Default has
been otherwise specifically waived in writing by Agent.

(d) All organizational proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent and its legal
counsel.

ARTICLE V

Ratifications, Representations and Warranties

5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the other Loan Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect. Each Credit Party and Lenders and Agent agree that the Loan
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

5.02 Representations and Warranties. Each Credit Party hereby represents and
warrants to Lenders and Agent that (a) the execution, delivery and performance
of this Amendment and any and all other Loan Documents executed and/or delivered
in connection herewith have been authorized by all requisite organizational
action on the part of such Credit Party and will not violate the organizational
or governing documents of such Credit Party; (b) the representations and
warranties contained in the Loan Agreement, as amended hereby, and any other
Loan Document are true and correct in all material respects on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date, except for those representations and warranties
specifically made as of an earlier date, which shall be true and correct in all
material respects as of such earlier date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Agent; (d) each Credit Party is in material compliance with all covenants

 

-3-



--------------------------------------------------------------------------------

and agreements contained in the Loan Agreement and the other Loan Documents, as
amended hereby; and (e) no Credit Party has amended its organizational or
governing documents since the date of execution of the Loan Agreement other than
as has been previously disclosed and delivered to the Agent.

ARTICLE VI

Miscellaneous Provisions

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or Agent or any closing shall affect
the representations and warranties or the right of Lender or Agent to rely upon
them.

6.02 Reference to Loan Agreement. Each of the Loan Agreement and the other Loan
Documents, and any and all other Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such other Loan Documents to the Loan
Agreement shall mean a reference to the Loan Agreement, as amended hereby, and
any reference in the Loan Agreement and such other Loan Documents to any other
Loan Document amended by the provisions of this Amendment shall mean a reference
to such other Loan Documents, as amended hereby.

6.03 Expenses of Agent. As provided in the Loan Agreement, each Credit Party
agrees to pay on demand all costs and out-of-pocket expenses incurred by Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent’s legal counsel, and all costs and
out-of-pocket expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the costs and fees of
Agent’s legal counsel and consultants retained by Agent or retained by Agent’s
legal counsel.

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lenders and Agent and each Credit Party and their respective
successors and assigns, except that no Credit Party may assign or transfer any
of its rights or obligations hereunder without the prior written consent of
Lender and Agent.

6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

 

-4-



--------------------------------------------------------------------------------

6.07 Effect of Waiver. No consent or waiver, express or implied, by Lenders or
Agent to or for any breach of or deviation from any covenant or condition by any
Credit Party shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.09 Applicable Law. This Agreement and all other Loan Documents executed
pursuant hereto shall be deemed to have been made and to be performable in and
shall be governed by and construed in accordance with the laws of the State of
Texas.

6.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH CREDIT
PARTY AND LENDERS AND AGENT.

6.11 Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER OR AGENT. EACH CREDIT PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDERS AND AGENT AND ITS
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES (INCLUDING ALL STRICT LIABILITIES) WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH ANY CREDIT PARTY MAY NOW OR HEREAFTER
HAVE AGAINST LENDERS OR AGENT OR ITS RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “LOANS,” INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING,

 

-5-



--------------------------------------------------------------------------------

RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

[Signature pages follow.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective as the respective date set forth above.

 

AGENT: BANK OF AMERICA, N.A., as Agent By:   /s/ H. Michael Wills Name:    H.
Michael Wills Title:   Senior Vice President LENDERS: BANK OF AMERICA, N.A. By:
  /s/ H. Michael Wills Name:   H. Michael Wills Title:   Senior Vice President
Commitment: $20,000,000 WELLS FARGO CAPITAL FINANCE, LLC By:   /s/ David P. Hill
Name:   David P. Hill Title:   Vice President Commitment: $20,000,000



--------------------------------------------------------------------------------

CREDIT PARTIES: INTEGRATED ELECTRICAL SERVICES, INC. By:   /s/ Robert W. Lewey  
Robert W. Lewey   Chief Financial Officer ICS HOLDINGS, LLC IES COMMERCIAL, INC.
IES CONSOLIDATION, LLC IES OPERATIONS GROUP, INC. IES PROPERTIES, INC. IES
PURCHASING & MATERIALS, INC. IES REINSURANCE, LTD IES RESIDENTIAL, INC. IES
SHARED SERVICES, INC. IES TANGIBLE PROPERTIES, INC. INTEGRATED ELECTRICAL
FINANCE, INC. KEY ELECTRICAL SUPPLY, INC. THOMAS POPP & COMPANY By:   /s/ Robert
W. Lewey Name:    Robert W. Lewey Title:   Chief Financial Officer IES
MANAGEMENT ROO, LP By: ICS HOLDINGS, LLC Its General Partner By:   /s/ Robert W.
Lewey Name:   Robert W. Lewey Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IES MANAGEMENT, LP By: INTEGRATED ELECTRICAL SERVICES, INC. Its General Partner
By:   /s/ Robert W. Lewey Name:    Robert W. Lewey Title:   Chief Financial
Officer